                      Case 2:19-cv-08122-CAS-PLA Document 1 Filed 09/19/19 Page 1 of 4 Page ID #:1



                       1   Manatt, Phelps & Phillips, LLP
                           BRAD W. SEILING (Bar No. CA 143515)
                       2   E-mail: bseiling@manatt.com
                           KRISTIN E. HAULE (Bar No. CA 312139)
                       3   E-mail: KHaule@manatt.com
                           11355 West Olympic Boulevard
                       4   Los Angeles, CA 90064-1614
                           Telephone: (310) 312-4000
                       5   Facsimile: (310) 312-4224
                       6   Attorneys for Defendant
                           LOANME, INC.
                       7
                       8                       UNITED STATES DISTRICT COURT
                       9                     CENTRAL DISTRICT OF CALIFORNIA
                      10                                WESTERN DIVISION
                      11
                      12   PEDRO HERRERA,                        No. 2:19-cv-8122
                      13                  Plaintiff,             DEFENDANT LOANME, INC.’S
                                                                 NOTICE OF REMOVAL OF CIVIL
                      14         vs.                             ACTION TO FEDERAL COURT
                      15   LOANME, INC., and DOES 1-10            [Filed concurrently with:
                           inclusive,                               (1) Civil Case Cover Sheet;
                      16                                            (2) Notice to Adverse Party of
                                          Defendants.            Removal to Federal Court;
                      17                                            (3) Notice of Interested Parties (LR
                                                                 7.1-1)
                      18                                            (4) Corporate Disclosure Statement
                                                                 (FRCP 7.1)
                      19                                            (5) Proof of Service]
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
M ANATT , P HELPS &
  P HILLIPS , LLP
  ATTO RNEY S AT LAW
     LOS A NG EL ES
                      Case 2:19-cv-08122-CAS-PLA Document 1 Filed 09/19/19 Page 2 of 4 Page ID #:2



                       1         TO THE UNITED STATES DISTRICT COURT FOR THE CENTRAL
                       2   DISTRICT OF CALIFORNIA, AND TO PLAINTIFF AND HIS COUNSEL
                       3   OF RECORD:
                       4         PLEASE TAKE NOTICE that Defendant LOANME, INC. (“LoanMe”), by
                       5   and through its counsel, hereby gives notice that it is removing the state civil action
                       6   originally filed in the Superior Court of the State of California for the County of
                       7   Los Angeles, Case No. 19VECV01184, to the United States District Court for the
                       8   Central District of California. In support of this Notice of Removal, Defendant
                       9   states as follows:
                      10   I.    Procedural History and Timeliness of Removal
                      11         1.     On August 19, 2019, an action was commenced by the filing of a
                      12   Complaint alleging violations of the Rosenthal Fair Debt Collection Practices Act
                      13   and the Telephone Consumer Protection Act in the County of Los Angeles,
                      14   California, Unlimited Jurisdiction, entitled Pedro Herrera v. LoanMe, Inc. and
                      15   Does 1-10 inclusive, as Case No. 19VECV01184.
                      16         2.     LoanMe was personally served with a copy of the Summons and
                      17   Complaint on August 20, 2019. This notice is therefore timely pursuant to 28
                      18   U.S.C. § 1446(b). Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all
                      19   process, pleadings, and orders served upon LoanMe in the State Court Action,
                      20   including Plaintiff’s Summons and Complaint, are annexed to this Notice as
                      21   Exhibit A.
                      22         3.     The California Superior Court for the County of Los Angeles is
                      23   located within the Central District of California, Western Division. 28 U.S.C. §
                      24   84(c)(2). This Notice of Removal is therefore properly filed in this Court pursuant
                      25   to 28 U.S.C. § 1441(a).
                      26   II.   No Joinder Necessary
                      27         4.     Because there are no other named defendants in this action, no consent
                      28   to removal is necessary.
M ANATT , P HELPS &
  P HILLIPS , LLP
  ATTO RNEY S AT LAW
                                                                     2
     LOS A NG EL ES
                      Case 2:19-cv-08122-CAS-PLA Document 1 Filed 09/19/19 Page 3 of 4 Page ID #:3



                       1   III.   Allegations of the Complaint
                       2          5.    This suit arises from a number of debt collection telephone calls to
                       3   Plaintiff’s telephone allegedly placed by Defendant(s) and/or that Plaintiff alleges
                       4   violated the TCPA and the Rosenthal Fair Debt Collection Practices Act.
                       5          6.    The Complaint seeks actual damages, statutory damages, costs and
                       6   reasonable attorney’s fees.
                       7          7.    LoanMe disputes Plaintiff’s allegations, believes the Complaint lacks
                       8   merit, and denies that Plaintiff has been harmed in any way.
                       9   IV.    Federal Question Jurisdiction
                      10          8.    This Court has original jurisdiction over “all civil actions arising under
                      11   the Constitution, law, or treaties of the United States.” 28 U.S.C. § 1331.
                      12          9.    Federal Claim. The second cause of action in the Complaint alleges a
                      13   violation of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227.
                      14   This Court has federal question jurisdiction over that claim.
                      15          10.   Supplemental Jurisdiction Over State Claims. Because Plaintiff set
                      16   forth a claim arising under federal law, this Court may choose to adjudicate any
                      17   state-law claims that are transactionally related to the federal claim. 28 U.S.C. §
                      18   1367(a). The Complaint alleges a cause of action under California law that arises
                      19   from the same facts and transactions at issue in the TCPA claim. Furthermore,
                      20   principles of economy and convenience are served if this Court exercises
                      21   jurisdiction over the state-law claims. Plaintiff “would ordinarily be expected to try
                      22   them all in one judicial proceeding.” United Mine Workers v. Gibbs, 383 U.S. 715,
                      23   726 (1966). This Court has and should exercise supplemental jurisdiction over
                      24   Plaintiff’s state-law claim.
                      25   V.     Conclusion
                      26          11.   As all procedural and substantive requirements related to the removal
                      27   of this action have been performed or otherwise satisfied, as reflected below,
                      28   LoanMe now timely removes this action to this Court.
M ANATT , P HELPS &
  P HILLIPS , LLP
  ATTO RNEY S AT LAW
                                                                     3
     LOS A NG EL ES
                      Case 2:19-cv-08122-CAS-PLA Document 1 Filed 09/19/19 Page 4 of 4 Page ID #:4



                       1            12.     LoanMe reserves all rights to assert any defense or affirmative matter,
                       2   including, without limitation, motions to dismiss pursuant to Fed.R.Civ.P. 12, as
                       3   well as to amend or supplement this Notice of Removal.
                       4
                       5   Dated:         September 19, 2019            MANATT, PHELPS & PHILLIPS, LLP
                       6
                       7                                                By:/s/ Kristin E. Haule
                                                                           Brad W. Seiling
                       8                                                   Kristin E. Haule
                                                                           Attorneys for Defendant
                       9                                                   LOANME, INC.
                      10
                      11
                           325241498.1
                      12
                      13
                      14
                      15
                      16
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
M ANATT , P HELPS &
  P HILLIPS , LLP
  ATTO RNEY S AT LAW
                                                                        4
     LOS A NG EL ES
